Citation Nr: 1705175	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  95-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for headaches with dizziness.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to an increased rating for bronchitis, rated as 10 percent disabling prior to June 18, 2002 and 30 percent thereafter.

4.  Entitlement to service connection for left leg cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A January 2016 Board action addressed seventeen issues on appeal.  In pertinent part, the matters related to bilateral hearing loss, bronchitis and left leg cellulitis were remanded for additional evidentiary development.  The Board also remanded the matter of whether service connection is warranted for a skin disorder.  In November 2016, the Veteran was awarded service connection for a skin disorder, so this appeal is no longer before the Board.

The January Board decision awarded an initial rating of 30 percent for headaches, but denied a rating in excess of 30 percent.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The remaining issues decided by the Board were not appealed.

In September 2016, the Court granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's January 2016 decision to the extent that a rating in excess of 30 percent for headaches was denied.  The award of an initial 30 percent rating was not disturbed, and the remaining claims finally decided by the Board in this decision were not appealed.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for bilateral hearing loss and bronchitis and entitlement to service connection for left leg cellulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of the claim, the Veteran's headaches have, on average, occurred several times per week, are described as prostrating, causing the Veteran to lose focus, to have to stop what he is doing and to, at times, become unable to speak, thereby producing severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for headaches are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) in regard to this issue. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability decided herein.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  He is presently in receipt of a 30 percent rating for the disability.  The question in this case is whether the maximum, 50 percent, rating is warranted.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Diagnostic Code 8100 is quoted verbatim, but the Court does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007),  "prostration" is defined as "extreme exhaustion or powerlessness."

A November 2000 VA neurological examination report reflects the Veteran's complaints of headaches that last from two to eight hours and which occurred four times per week.  These headaches were reported to be partially alleviated by the use of over the counter medication.  He reported that he must stop all activity and go to bed during these headaches, that these headaches were getting progressively more severe and that it was very hard for him to concentrate.  A diagnosis of mixed type of headaches was made.

A January 2004 VA neurological examination report reflects the Veteran's complaints of headaches during which he was unable to speak or do anything and that he rated as 10/10.  These headaches were reported to recur almost every day or six times in the week.  He reported going to bed to rest and sleep many times during these headaches and that he was unable to do any type of activity.  He again reported treating his headaches with over the counter medication.

A December 2006 VA examination report reflects the Veteran's complaints of weekly migraine headaches that he treated with over the counter medications and alternative medicines.  These headaches were reported to be mostly prostrating and last for hours.  A diagnosis of recurrent pulsatile headaches without aura was made.

March 2011 VA clinical records show the Veteran's report of a headache lasting 36 hours the prior weekend with an indication that he did not take his Simvastatin.

A July 2011 VA neurological examination reflects the Veteran's complaints of weekly headaches that were prostrating less than half the time. The usual duration of these headaches was reported to be hours and the Veteran reported using medication and when severe.  Treatment with continuous medication was denied.

The Veteran and his representative have submitted ongoing arguments since this most recent VA examination, which give no indication of an improvement in the Veteran's headache disorder.  While a significant period of time has lapsed since this last examination, the Board finds there to be sufficient evidence to decide this claim at this juncture. 

Upon review of the evidence as outlined above, the Board finds that the Veteran is entitled to the maximum 50 percent rating for his migraine headaches throughout the period of the claim.  The evidence clearly shows that the Veteran experiences very frequent prostrating migraine headaches, well more than once per month, which often last for days at a time.  He has described an inability to focus, to speak and otherwise function during these very frequent headache episodes.  It is unclear to the Board how such symptoms could not produce severe economic inadaptability.  Thus, the Board finds that a 50 percent rating is indeed warranted throughout the pendency of this claim.  Again, 50 percent is the maximum scheduler rating allowable for migraine headaches.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected headaches.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints showing very frequent and often prostrating headaches, which the Board has deemed likely to produce severe economic inadaptability.  These symptoms are specifically and adequately contemplated by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture the impact of all the service-connected disabilities experienced.  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, in addition to headaches, the Veteran is service connected for a psychiatric disorder, chronic fatigue syndrome, gastritis, bronchitis, chronic cystitis, scars, tonsillitis, tinnitus, hearing loss, sinusitis, and fungal infection.  There is no indication in the record, nor does the Veteran claim, that the service-connected disabilities, when considered together, produce a combined effect taking the overall severity of the Veteran's service-connected conditions outside of the realm of consideration under the schedular criteria.  The combined ratings assigned adequately compensate the Veteran for the overall impairment caused by his combined service-connected disabilities.

As the Veteran's disability picture, when considered singly or in combination with other service-connected disabilities, is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised for the period prior to August 23, 2011 (the effective date of the presently assigned TDIU).  Neither the Veteran, nor his representative have suggested that he is unemployable due to his headache disorder at any time.  The VA examiners and VA clinical records show the existence and frequency of the headaches and the rating assigned specifically compensates the Veteran's for the severe nature of the headaches.  There is no indication of an inability to obtain and maintain a substantially gainful occupation due to the headaches alone at any time.    Therefore, the Board finds that the issue of entitlement to a TDIU prior to August 23, 2011, based on the disability at issue has not been raised in this case.


ORDER

The Board having determined that the Veteran's headache disability warrants a 50 percent rating throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

While the Board sincerely regrets the additional delay imposed on this longstanding appeal, the Veteran's remaining claims must be remanded for the reasons noted below.

In January 2016, the Board remanded the issues of entitlement to an increased rating for bilateral hearing loss and bronchitis, and entitlement to service connection for left leg cellulitis, so the RO or the Appeals Management Center (AMC) could obtain the Veteran's VA treatment records and afford him new VA examinations.  Following the development, if any issue remained denied, a supplemental statement of the case (SSOC) was to be issued.  VA clinical records and VA examination reports were added to the record by the RO in May 2016.  No award of benefits occurred and no SSOC was issued.  As the issues on appeal were not readjudicated by the RO following the addition of these records to the file, these issues must be remanded for such consideration.  See 38 C.F.R. § 20.1304; see also Stegall v. West, 11 Vet. App. 268 (1998).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO or the AMC must review the evidence of record, to include the VA treatment records and VA examination reports added to the claims file since the August 2014 statement of the case and supplemental statement of the case, undertake any development it determines to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


